Exhibit 10.5

 

LOGO [g11740redhat.jpg]

 

Executive Variable Compensation Plan

 

The following summary highlights key features of Red Hat’s Executive Variable
Compensation Plan (the “Plan”).

 

I. PURPOSE

 

The Plan has been designed to motivate and reward key management employees whose
efforts impact the performance of Red Hat Incorporated (the “Company”) and its
subsidiaries through the achievement of pre-established financial and individual
objectives.

 

Performance under the Plan is measured on the fiscal year and payments under the
Plan are made annually.

 

II. ELIGIBILITY

 

Officers and key management employees may be eligible to participate in the
plan, upon the recommendation by the Chief Executive Officer of the Company and
approval by the Board of Directors. An employee who is eligible to participate
in any other cash incentive plan of the company is not eligible to participate
in this Plan.

 

III. AWARD CRITERIA

 

The Board of Directors, upon the recommendation by the Compensation Committee,
must approve the Company performance objectives that are used to determine
awards paid under this plan. Performance metrics may include one or more of (but
not limited to) the following: net revenues, gross margins, operating income,
pre-tax income, net income, EPS (basic and diluted) EBITDA, return on invested
capital, return on equity, cash flow from operations, or changes in deferred
revenues.

 

In general, 100% of performance under this Plan will be based on financial
objectives. At the discretion of the Compensation Committee, up to 25% of the
individual award may be based on subjective factors such as individual
performance or achievement of other goals not stated in the Plan. In other
words, each Participant is eligible to receive no less than 75% of the award
earned on the basis of financial performance, and is eligible for up to 125%.

 

IV. TARGET AWARDS

 

A Target Award percentage is established for each position eligible to
participate in the Plan. Target Awards (TA’s) may range from 10% to 100%,
depending on position, of each participant’s base pay in effect at the
conclusion of the performance period (or pro rata at the time of becoming a
participant).

 

Generally, the participants receive the TA when performance under the Plan
meets, but does not exceed, the pre-established performance objectives.

 



--------------------------------------------------------------------------------

V. PERFORMANCE MEASUREMENT

 

Minimum

   This is the lowest level of performance at which an award will be generated
for this particular objective of the plan. The award paid for performance at the
minimum level is 5% of Target Award. There will be no payment for performance
below the minimum level.

Target

   This is the expected level of performance based on the current year’s
financial plan, and will generally result in a payment equal to 100% of Target
Award.

Maximum

   This is the performance level for which the maximum award under the plan will
be paid. The maximum award under the plan is limited to 225% of the Target
Award.

 

VI. AWARD CALCULATION

 

Attainment of the financial objectives of the Plan is measured based on actual
results versus Plan targets. Payouts are expressed as percentage of target bonus
for each participant versus actual levels of financial performance versus Plan
targets. If actual results are between stated percentages, interpolations of
payout percentages are to be applied.

 

VII. INDIVIDUAL OBJECTIVES

 

The Compensation Committee may approve the use of individual objectives as part
of the participant’s performance criteria under the Plan. The use of individual
objectives is subject to the following requirements:

 

  • Not to exceed 25% of the total award

 

  • Individual objectives must be specifically identified at the beginning of
the plan year and must be quantifiable in terms of both the targeted achievement
and the time frame in which the objective is to be completed.

 

  • Each objective must specify minimum, target and maximum performance levels.

 

VIII.  ALTERNATIVE CALCULATIONS

 

There may be circumstances under which the financial performance of the Company
does not generate an award under this program. The nature and scope of the
Company’s operations are such that at times unanticipated economic and market
conditions may render pre-established financial objectives unattainable in any
given plan year. If, in the opinion of the Committee, such circumstances should
arise, then bonus payments not to exceed 50% of Target Award may be paid.

 



--------------------------------------------------------------------------------

IX. MODIFICATIONS

 

If, during a Plan Year, there has occurred or should occur, in the opinion of
the Company, a significant beneficial or adverse change in economic conditions,
the indicators of growth or recession in the Company’s business segments, the
nature of the operations of the Company, or applicable laws, regulations or
accounting practices, or other matters which were not anticipated by the Company
when it approved objectives for the Plan Year and which, in the Company’s
judgment, had, have, or are expected to have a substantial positive or negative
effect on the performance of the Company as a whole, the Compensation Committee,
subject to ratification by the Board, may modify or revise the Performance
Objectives for the Plan Year in such manner as it may deem appropriate in its
sole judgment. By way of illustration, and not limitation, such significant
changes might result from sales of assets, or mergers, acquisitions,
divestitures, or spin-offs.

 

X. PAYMENT

 

Any awards generated under the Plan must be approved by the Compensation
Committee and ratified by the Board of Directors. It is anticipated that any
awards generated in during the fiscal year (performance period) will be paid
during the first quarter of the subsequent fiscal year.

 

EVC-eligible employees hired during the calendar year will receive a prorated
bonus based upon the actual date of hire. Employees terminating prior to the
payout date are not eligible for payment of any award under this plan unless
termination is due to retirement or economic reduction in force. In such cases,
any bonus payments will be prorated to the date of termination and determined on
the basis of bonuses actually paid to similarly situated employees.

 